This opinion is subject to revision before final
                          publication in the Pacific Reporter

                                     2014 UT 34


                                        IN THE

         SUPREME COURT OF THE STATE OF UTAH

                                STATE OF UTAH,
                              Plaintiff and Appellee,
                                           v.
                               BRAD JAY YOUNG,
                            Defendant and Appellant.


                                  No. 20111002
                              Filed August 26, 2014


                        Third District, West Jordan
                       The Honorable Mark S. Kouris
                              No. 111400047


                                     Attorneys:
            Sean D. Reyes, Att’y Gen., Jeanne B. Inouye,
   Laura B. Dupaix, Asst. Att’y Gen., Salt Lake City, for appellee
             Herschel Bullen, Salt Lake City, for appellant


  CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
        ASSOCIATE CHIEF JUSTICE NEHRING, JUSTICE DURHAM,
              JUSTICE PARRISH, and JUSTICE LEE joined.


   CHIEF JUSTICE DURRANT, opinion of the Court:

                                   Introduction
   ¶1     This appeal raises the same question presented in State v.
Smith, 1 which we issued today—namely, whether a district court

lacks subject matter jurisdiction to accept a defendant’s guilty plea
when the defendant was not bound over following either a


   1   2014 UT 33.
                           STATE v. YOUNG
                        Opinion of the Court
preliminary hearing or an express waiver of the right to a
preliminary hearing. As we noted in that opinion, a district court
obtains subject matter jurisdiction when an information is filed.2
Consonant with Smith, we hold in this opinion that the district court
had jurisdiction to accept defendant Brad Young’s plea even though
it did not conduct a preliminary hearing, obtain an express waiver of
Mr. Young’s right to a preliminary hearing, or issue a bindover
order.
                             Background
    ¶2     In December 2010, Mr. Young had sexual intercourse with
thirteen-year-old A.S., who was his fiancée’s niece. He also gave
alcohol to A.S. and two other minors who were present. The
following month, the State of Utah filed a criminal information
against Mr. Young for one count of rape of a child and three counts
of supplying alcohol to a minor. Two months later, the State filed an
amended information that added five more counts of rape of a child,
all involving A.S. During a subsequent scheduling conference, the
parties requested a preliminary hearing, which was set for June 21,
2011. On the day scheduled for his preliminary hearing, Mr. Young
pled guilty to one count of attempted aggravated sexual abuse of a
child, a first-degree felony, and the State dismissed the remaining
counts.
    ¶3    In conjunction with the plea, and in compliance with
rule 11 of the Utah Rules of Criminal Procedure, the district court
informed Mr. Young that he was waiving a number of constitutional
rights by entering the plea. The colloquy did not include a specific
mention, however, of Mr. Young’s constitutional right to a
preliminary hearing. Mr. Young was sentenced three months later,
on September 13, 2011, to a term of three years to life. He did not
challenge his plea before sentencing.

    ¶4      On November 1, 2011, Mr. Young filed, pro se, an
untimely notice of appeal in the district court. The district court
ultimately reinstated the time for filing a notice of appeal under rule
4(f) of the Utah Rules of Appellate Procedure, and Mr. Young filed a
timely notice of appeal on September 10, 2012. We poured the case
over to the Utah Court of Appeals but then recalled the case after
granting a writ of certiorari in State v. Smith.3 Because the district
court neither conducted a preliminary hearing nor obtained a waiver

   2   Id. ¶ 18.
   3   2014 UT 33.

                                  2
                               2014 UT 34
                           Opinion of the Court

of Mr. Young’s right to a preliminary hearing, Mr. Young argues that
the district court lacked subject matter jurisdiction to enter his plea.
We have jurisdiction over this appeal pursuant to Utah Code section
78A-3-102(3)(i).

                           Standard of Review
   ¶5    In this case we are asked to review whether the district
court had subject matter jurisdiction to enter a guilty plea.
“Challenges to subject matter jurisdiction present questions of law,
which we . . . review for correctness.”4
                                Analysis
    ¶6     Because Mr. Young failed to withdraw his plea before
sentencing, he may do so only by establishing that the district court
lacked jurisdiction to enter the plea.5 Accordingly, he argues that the
district court lacked subject matter jurisdiction to enter his guilty
plea because he “was neither afforded the right to a preliminary
hearing nor did he waive [his] preliminary hearing, prior to entry of
his plea of guilty.”
    ¶7     But as we held in State v. Smith, a district court’s subject
matter jurisdiction is not contingent on its entry of a bindover order;
rather, “a district court acquires subject matter jurisdiction over a
case upon the filing of an information in the court.”6 In Smith, we
reviewed important changes to the district court and former circuit
court system involving bindover orders and the transfer of
jurisdiction. Before the two systems merged, the district court
typically did not acquire jurisdiction over criminal cases until the
circuit court issued a bindover order.7 The two systems merged


   4  Westgate Resorts, Ltd. v. Consumer Prot. Grp., LLC, 2012 UT 56,
¶ 9, 289 P.3d 420 (internal quotation marks omitted).
   5 UTAH CODE § 77-13-6(2)(b) (“A request to withdraw a plea of
guilty or no contest, except for a plea held in abeyance, shall be made
by motion before sentence is announced.”); State v. Ott, 2010 UT 1,
¶ 18, 247 P.3d 344 (“We have previously held that failure to
withdraw a guilty plea within the time frame dictated by section 77-
13-6 deprives the trial court and appellate courts of jurisdiction to
review the validity of the plea.”).
   6   2014 UT 33, ¶ 18.
   7 Id. ¶ 14 (describing how an information was typically filed with
the circuit court under the old system); see State v. Humphrey, 823
                                                         (continued)
                                  3
                             STATE v. YOUNG
                          Opinion of the Court
effective July 1, 1996, however, and as a result the initial filing of an
information now always takes place in the district court, an act
which imbues the district court with jurisdiction over the case.8

   ¶8      Here, the district court obtained jurisdiction over the case
when the State filed a criminal information against Mr. Young in
January 2011. Although the district court should have either held a
preliminary hearing or accepted a waiver of Mr. Young’s right to a
preliminary hearing prior to entering the plea (in accordance with
the Utah Rules of Criminal Procedure), it failed to do so.9 Regardless,
“by pleading guilty, [Mr. Young] is deemed to have admitted all of
the essential elements of the crime charged and thereby waive[d] all
nonjurisdictional defects, including alleged pre-plea constitutional
violations.”10 And as set forth above, a district court’s failure to
conduct a preliminary hearing, obtain a waiver of the right to a
preliminary hearing, or issue a bindover order is a nonjurisdictional
defect.
                                  Conclusion
   ¶9     Because the district court had subject matter jurisdiction to
accept Mr. Young’s guilty plea, we reject his jurisdictional challenge
and affirm the trial court’s entry of the plea and sentence.



P.2d 464, 465 n.2 (Utah 1991) (“[T]he district court does not acquire
jurisdiction until after a bindover order issues and the information
and all other records are transferred to the district court.”); State v.
Schreuder, 712 P.2d 264, 268 (Utah 1985) (noting that “while the
statute [governing proceedings before magistrates] implies that
magistrates will ordinarily sit in courts other than the district court,
it does not contain any jurisdictional limitations” and “circuit court
judges do not have exclusive jurisdiction to conduct preliminary
examinations”).
   8   Smith, 2014 UT 33, ¶ 17.
   9 UTAH R. CRIM. P. 7(h)(1) (“If a defendant is charged with a
felony or a class A misdemeanor, the defendant shall be advised of
the right to a preliminary examination. If the defendant waives the
right to a preliminary examination, and the prosecuting attorney
consents, the magistrate shall order the defendant bound over to
answer in the district court.”).
   10State v. Rhinehart, 2007 UT 61, ¶ 15, 167 P.3d 1046 (internal
quotation marks omitted).

                                      4